 


113 HR 2343 IH: Healthy Food Financing Initiative
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2343 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2013 
Ms. Schwartz (for herself, Ms. Fudge, Mr. Blumenauer, and Ms. Pingree of Maine) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Department of Agriculture Reorganization Act of 1994 to establish in the Department of Agriculture a Healthy Food Financing Initiative. 
 
 
1.Short titleThis Act may be cited as the Healthy Food Financing Initiative. 
2.FindingsCongress finds that— 
(1) 
(A)the United States faces an obesity epidemic in which 30.5 percent of children ages 10 through 17 are overweight or obese; 
(B)the obesity epidemic contributes to increasing rates of chronic illness, including diabetes, heart disease, and cancer; and 
(C)the obesity epidemic cost the United States $147,000,000 in medical expenses in 2008, and this cost is expected to rise in the future; 
(2)the Reinvestment Fund estimates that almost 25,000,000 people in the United States live in low-income communities with limited access to supermarkets and grocery stores; 
(3)more than 130 studies show that— 
(A)access to healthy food is particularly a problem in hundreds of low-income, rural, and urban communities, as well as communities of color in the United States; and 
(B)the opportunity to access healthy food is linked to lower levels of obesity, diabetes, and other food-related chronic illnesses, leading to better health outcomes; 
(4) 
(A)children from low-income families are twice as likely to be overweight as children from higher income families; and 
(B)African-American and Hispanic children are more likely than Caucasian children to be obese; 
(5)studies show that when healthy foods are available, people will increase consumption of fruits and vegetables; 
(6)leading public health experts, including the Centers for Disease Control and Prevention, the American Heart Association, the Institute of Medicine, and the American Public Health Association, agree that providing improved access to supermarkets and grocery stores is needed to improve public health and prevent obesity; 
(7)developing high-quality fresh food retail outlets creates jobs, expands markets for agricultural producers in the United States, and supports economic vitality in underserved communities; 
(8) 
(A)supermarkets and grocery stores often face barriers to opening stores in food deserts; 
(B)the supermarket industry operates on an historically thin profit margin; 
(C)according to the 2011 National Grocers Association Independent Grocers Survey, the average net profit margin before taxes for independent grocers in 2010 was 1.08 percent; 
(D)urban operators face barriers, including— 
(i)increased real estate costs or limited availability of suitable commercial real estate in the community; 
(ii)increased employee training needs and costs; 
(iii)elevated security expenses; and 
(iv)often zoning restrictions; 
(E)supermarkets and grocery stores in rural food deserts also face barriers, including increased food delivery costs due to distance from distributers, dispersed customer base, and low volume; and 
(F)access to affordable capital is a significant problem for both rural and urban projects; 
(9)by providing seed capital and technical assistance, the Federal Government, through time-limited investments, can— 
(A)attract private sector investment to create and retain much-needed jobs; and 
(B)provide long-term, sustainable solutions to the decades-old problem of limited access to healthy food in underserved, low-income urban and rural communities; and 
(10)legislation establishing a national fund modeled on the successful Pennsylvania Fresh Food Financing Initiative will help address the obesity epidemic while also creating much-needed jobs and economic revitalization, and solving the healthy food access problem in hundreds of communities across the United States. 
3.Healthy Food Financing Initiative 
(a)In generalSubtitle D of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951 et seq.) is amended by adding at the end the following new section: 
 
242.Healthy Food Financing Initiative 
(a)PurposeThe purpose of this section is to enhance the authorities of the Secretary to support efforts to provide access to healthy food by establishing an initiative to improve access to healthy foods in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities by providing loans and grants to eligible fresh, healthy food retailers to overcome the higher costs and initial barriers to entry in underserved areas. 
(b)DefinitionsIn this section: 
(1)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702). 
(2)InitiativeThe term Initiative means the Healthy Food Financing Initiative established under subsection (c)(1). 
(3)National fund managerThe term national fund manager means a community development financial institution that is— 
(A)in existence on the date of enactment of this section; and 
(B)certified by the Community Development Financial Institution Fund of the Department of Treasury to manage the Initiative for purposes of— 
(i)raising private capital; 
(ii)providing financial and technical assistance to partnerships; and 
(iii)funding eligible projects to attract fresh, healthy food retailers to underserved areas, in accordance with this section. 
(4)PartnershipThe term partnership means a regional, State, or local public-private partnership that— 
(A)is organized to improve access to fresh, healthy foods; 
(B)provides financial and technical assistance to eligible projects; and 
(C)meets such other criteria as the Secretary may establish. 
(5)Perishable foodThe term perishable food means a staple food that is fresh, refrigerated, or frozen. 
(6)Quality jobThe term quality job means a job that provides wages and other benefits comparable to, or better than, similar positions in existing businesses of similar size in similar local economies. 
(7)Staple food 
(A)In generalThe term staple food means food that is a basic dietary item. 
(B)InclusionsThe term staple food includes— 
(i)bread; 
(ii)flour; 
(iii)fruits; 
(iv)vegetables; and 
(v)meat. 
(c)Initiative 
(1)EstablishmentThe Secretary shall establish an initiative to achieve the purpose described in subsection (a) in accordance with this subsection. 
(2)Implementation 
(A)In general 
(i)In generalIn carrying out the Initiative, the Secretary shall provide funding to entities with eligible projects, as described in subparagraph (B), subject to the priorities described in subparagraph (C). 
(ii)Use of fundsFunds provided to an entity pursuant to clause (i) shall be used— 
(I)to create revolving loan pools of capital or other products to provide loans to finance eligible projects or partnerships; 
(II)to provide grants for eligible projects or partnerships; 
(III)to provide technical assistance to funded projects and entities seeking Initiative funding; and 
(IV)to cover administrative expenses of the national fund manager in an amount not to exceed 10 percent of the Federal funds provided. 
(B)Eligible projectsSubject to the approval of the Secretary, the national fund manager shall establish eligibility criteria for projects under the Initiative, which shall include the existence or planned execution of agreements— 
(i)to expand or preserve the availability of staple foods in underserved areas with moderate- and low-income populations by maintaining or increasing the number of retail outlets that offer an assortment of perishable food and staple food items, as determined by the Secretary, in those areas; and 
(ii)to accept benefits under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). 
(C)PrioritiesIn carrying out the Initiative, priority shall be given to projects that— 
(i)are located in severely distressed low-income communities, as defined by the Community Development Financial Institutions Fund of the Department of Treasury; and 
(ii)include 1 or more of the following characteristics: 
(I)The project will create or retain quality jobs for low-income residents in the community. 
(II)The project supports regional food systems and locally grown foods, to the maximum extent practicable. 
(III)In areas served by public transit, the project is accessible by public transit. 
(IV)The project involves women- or minority-owned businesses. 
(V)The project receives funding from other sources, including other Federal agencies. 
(VI)The project otherwise advances the purpose of this section, as determined by the Secretary. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $125,000,000, to remain available until expended.. 
(b)Conforming amendmentSection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended— 
(1)in paragraph (6), by striking or at the end; 
(2)in paragraph (7), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(8)the authority of the Secretary to establish and carry out the Health Food Financing Initiative under section 242.. 
 
